Title: To Benjamin Franklin from Samuel Fayerweather, 5 December 1768
From: Fayerweather, Samuel
To: Franklin, Benjamin


Ever Honoured Sir,
From Cambridge, N.E. December the 5th 1768.
Altho’ I cannot Claim a sufficient Acquaintance with You to found An Address Upon of any kind in the Epistolary Way, yet your knowledge of My Dear Brother Winthrop Hollissian Professor of the Mathematicks in Cambridge New England, And that Profound Regard you’ve Expressd towards Him in the most Signal Manner, not only Attracts my Gratitude, But Humbly Emboldens me to Employ my Quill just to Stir Up Your Pure Mind by Way of Remembrance “That He is Still Alive,” And has the highest Sentiments of your Ingenuity And Exalted Merit. And As He Receiv’d a Particular Mark of your Esteem and Friendship in the Appointment OF Fellow OF THE Royal Society since Your Residence In LONDON; Assured I am, “He has the fullest Sense hereof Upon his Grateful and Susceptible Mind.”
Your Influence is Great Wherever Your Character is known, And as Your Electrical Improvements have Reachd Europe throughout, There Your Praise has been Echoed forth with Equal Ardour.
To This, I would only Subjoyn If I might not be suspected to Flatter “That the Literati, or World of Learned Men, So long As Natural and Experimental Philosophy have Any footing in the Understanding, will Bless God Almighty the Infinite Author of all Wisdom for Raising Up So Great And So Good A Man As Doctor Franklin.” But As the Design of this Freedom is to Sollicit in Behalf of the Above Namd Professor, Whom I think Worthy of Double Honour, Another favour of THE AGGREEABLE DOCTOR, In whose Power it is Instrumentally to procure for Him, I mean that of LLD at one of the Universities of Great Brittain,  So if I Trespass I’ve Nothing to Do, And Can think of no better Expedient than to fly to Your Universally known Candour and Goodness for Protection; And Hope Under the Banner of that I shall be safely and harmlessly Screend. Such An Honour Obtaind for Mr. Winthrop, Will Give Weight and Sanction to HIS OFFICE: It will place him in the Most Advantageous Scituation AS TO HIS Pupils: And with Mankind IN General; that in short, We Who Are Nearly Related to Him, shall be Thankfull to You in the Most Superlative Degree, And to the Most Unbounded Measure. Besides it will Embalm his Memory, If I May So Speak When Time is with Him no more, And Always Make his Name as Precious Ointment Poured forth.
The Orb I fill Up is Small: And My Life I spend in a Cottage Rural. A Little Flock I have the Charge of IN THE SACERDOTAL Way, And We All Worship harmoniously (Not to Say, As the Heathens Do tho) IN A Grove.
Now and than I am Diverted with a chace of Beagles Sporting. And for a Change Am I Amused with the Company of Your old Friend Harry Babcock, Who to perpetuate your Memory Mentiond to Me tother Day (to Do a Small Jobb for Him) viz To Christen his Eldest Son and First Born By Your Endearing and Alladmired Name Benjamin Franklin.
The Buck Lives About 2 hours and half from Me, As He Commonly Rides,  When He Travells To Survey High Ways, and THE Kings Publick Roads, at the Rate of a Guinea Per Diem: If My Lord Bute Woud but Grant his Petition and Appoint Him His Majestys Superintendant of the Country Roads this Way, &c.
This Gentleman as often As He visits THE Rector Of Narragansett, Speaks of Doctor Franklin with the Warmest Ecclats; And of his Voyage from Old England, In Company with Dr. Cooper Of Kings College New York Recapitulating the heads of his Journal he kept During the Passage, with Such Agoo as Excites Risibleness Not only in his own Phiz; But Titilating all before whom his Comick Narrative is Told &c.
Upon the Whole My Dear Sir, I Sincerely Wish You Success in all Your Important Undertakings at Home and Abroad, Especially in Your Agency for the Several Colonies On the Continent of North America: And May Your Days and Years be Many On the Earth, And When you’ve Served your Generation According to the Will of God in this Changeable fluctuating State, May You be Dignified with a Lawrell in Heaven: A Crown and a Diadem In Proportion to Your Ability and Diligence And Super Eminent Services (As the Divine Oracles Inform Us) “Every Man shall Receive his own Reward According to his own Labour.”
So, I Conclude, Subscribing My Self With the Greatest Truth Your Much Admired Friend Well Wisher and Most Respectfull Dutifull Obedient Humble Servant
Samuel Fayerweather
Be pleasd to honour Me with a Line Under Cover to Mr. Tuttill Hubbard.A Copy
